 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8983
 7          Facsimile: (415) 744-0134
            E-mail: Amanda.Schapel@ssa.gov
 8
 9   Attorneys for Defendant

10                                     UNITED STATES DISTRICT COURT

11                                    EASTERN DISTRICT OF CALIFORNIA

12                                           FRESNO DIVISION

13
                                                     )       Case No.: 1:18-cv-01221-GSA
14   STEVEN SNOE,                                    )
                                                     )       STIPULATION AND ORDER FOR
15                     Plaintiff,                    )       REMAND PURSUANT TO
                                                     )       SENTENCE FOUR OF 42 U.S.C.
16        vs.                                        )       § 405(g) AND REQUEST FOR ENTRY OF
     ANDREW SAUL,1                                   )       JUDGMENT IN FAVOR OF PLAINTIFF
17   Commissioner of Social Security,                )       AND AGAINST DEFENDANT
                                                     )
18                                                   )
                       Defendant.                    )
19                                                   )

20
21            IT IS HEREBY STIPULATED, by and between the parties through their respective

22   counsel of record, that this action be remanded for further administrative action pursuant to

23   section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four.

24            On remand, the Appeals Council will instruct the administrative law judge (ALJ) to

25   reevaluate whether medical improvement occurred as of February 2, 2017, which shall include

26   evaluation of whether any signs, symptoms, or laboratory findings supported medical

27   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
28   party pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives regardless
     of any change in the person occupying the office of Commissioner of Social Security).

     Stipulation; 1:18-cv-01221-GSA                      1
 1   improvement; if necessary, reassess Plaintiff’s maximum residual functional capacity; and, if
 2   warranted by the expanded record, obtain supplemental vocational expert evidence to clarify the
 3   effect of the assessed limitations on Plaintiff’s ability to perform other work in the national
 4   economy. The Appeals Council will further instruct the ALJ to offer Plaintiff the opportunity for
 5   a hearing; take further action to complete the record; and issue a new decision.
 6            The parties further request that the Clerk of the Court be directed to enter a final
 7   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 8   Commissioner.
 9
                                                     Respectfully submitted,
10
11   Dated: July 1, 2019                             /s/ Markus R. Urstoeger*_______
                                                     (*As authorized via email on 7/1/2019)
12                                                   MARKUS R. URSTOEGER
                                                     Rockwell, Kelly & Duarte LLP
13
14                                                   Attorney for Plaintiff

15
16   Dated: July 1, 2019                             McGREGOR W. SCOTT
                                                     United States Attorney
17                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
18                                                   Social Security Administration
19
                                             By:     /s/ Amanda Schapel _____
20                                                   AMANDA SCHAPEL
                                                     Special Assistant U.S. Attorney
21
                                                     Attorneys for Defendant
22
23   In accordance with the stipulation above, the Clerk of Court is directed to enter judgment for
24   Plaintiff and against Defendant.

25
     IT IS SO ORDERED.
26
27       Dated:       July 3, 2019                          /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
28


     Stipulation; 1:18-cv-01221-GSA                     2
